DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of the “affinity agent” species as recited in claim 2 and the “spatially barcoded surface” species as recited in claim 40 in the reply filed on 12/18/2020 is acknowledged.
3.	Claims 1-3, 5-6, 11-14, 17-18 and 40-48 are pending in the application. Claims 3 and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., non-elected species), there being no allowable generic or linking claim.  Claims 1-2, 5-6, 11-14, 17-18, 40 and 43-48 are currently under examination.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of each of the prior-filed applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-2, 5-6, 11-14, 17-18, 40 and 43-48 of this application.  Specifically, none of the prior-filed applications provides support for the combination of steps, in the particular order, as recited in claim 1 (e.g., the step of “labeling the epigenetic modification” occurs after the steps of “stretching”, “capturing” and “constructing”, and “capturing” of the DNA on the “spatially barcode surface” is done without any involvement of the “affinity agent” used to label the epigenetic modification in the DNA).  In fact, such combination of steps, in the particular order as recited in claim 1, was also NOT described in the specification as filed on 12/4/2019, and first appeared in substantially amended claim 1 via preliminary amendment filed on 4/29/2020.  Thus, claims 1-2, 5-6, 11-14, 17-18, 40 and 43-48 are not entitled to the benefit of any of the prior-filed applications, and the effective filing date for claims 1-2, 5-6, 11-14, 17-18, 40 and 43-48 is 4/29/2020 (i.e., the date when the substantially amended claim 1 was presented via preliminary amendment).
Specification
5.	The disclosure is objected to because of the following informalities: the title of the invention should be changed to “METHODS FOR PH[[R]]ASING EPIGENETIC MODIFICATIONS OF GENOMES” (i.e., changing “PHRASING” to “PHASING”) to correct the typographical error.  Appropriate correction is required.
Claim Objections
6.	Claims 1, 6, 43, 45 and 48 are objected to because of the following informalities:
Claim 1, lines 6-7: change “the spatially barcoded library comprises a spatially barcoded sequence comprising the epigenetic modification” to “wherein the spatially barcoded library comprises a spatially barcoded sequence comprising the epigenetic modification” for more clarity.
Claim 6, line 2: change “the oligonucleotide on the spatially barcoded surface” to “the location of the oligonucleotide on the spatially barcoded surface” for more clarity.
Claim 43, line 2: change “the epigenomic modification” to “the epigenetic modification” to be consistent with the recitation “epigenetic modification” in claim 1 (see lines 2 and 8-9).
Claim 45, line 2: change “epigenomic modifications” to “epigenetic modifications” for consistency.
Claim 48, line 2: change “epigenomic modification” to “epigenetic modification” for consistency.
Claim 48, lines 2-3: change “the spatially barcoded surface” to “the spatially barcoded surface.” (i.e., adding the missing period at the end of the claim).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
8.	Claims 1-2, 5-6, 11-14, 17-18, 40 and 43-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
In the amendment filed on 4/29/2020, applicant made substantial amendment to claim 1.  However, no support for the combination of steps, in the particular order as recited in claim 1 (e.g., the step of “labeling the epigenetic modification” occurs after the steps of “stretching”, “capturing” and “constructing”, and “capturing” of the DNA on the “spatially barcode surface” is done without any involvement of the “affinity agent” used to label the epigenetic modification in the DNA), could be found in the disclosure as filed.  Since claims 2, 5-6, 11-14, 17-18, 40 and 43-48 depend from claim 1, these claims also require the same newly presented combination of features that lacks support in the disclosure as filed.
Applicant submits that “[s]upport for the amendment and the new claims can be found in the originally filed claims 1-39 as well as throughout the originally filed specification, at, for example, [0010], [0028], [0039]-[0042], [0062], [0067], [00108], and [00151]” (see page 6 of applicant's submission filed on 4/29/2020).
combination of steps, in the particular order, as recited in claim 1 presented on 4/29/2020, could be found.
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure. See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06.I.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes: When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicants should therefore specifically point out the support for any amendments made to the disclosure.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1).	The term “about” in claims 13 (see line 3) and 14 (see line 3) is a relative term which renders the claims indefinite.  The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
(2).	Each of claims 13 and 14 recites that “the stretching the DNA results in the DNA being stretched on the spatially barcoded surface at a density of...” which seems to suggest the “stretching” step is done on a “spatially barcode surface”.  However, claim 1, from which each of claims 13 and 14 depends, recites the use of such a “spatially barcode surface” in the “capturing” step which occurs after the “stretching” step.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
13.	Claims 1-2, 6, 11-14, 17-18, 40 and 43-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (WO 2015/017759 A1).
Regarding claim 1
Edwards teaches, throughout the whole document, a method for analyzing an epigenetic modification comprising: (a) stretching a deoxynucleic acid (DNA) comprising an epigenetic modification (see Abstract; page 1, lines 11-16; page 8, lines 11-25), and capturing the DNA on a spatially barcoded surface (e.g., the stretched DNA is captured on a spatially barcoded surface to which the barcoded probes are attached via hybridization to the immobilized, stretched DNA), wherein the spatially barcoded surface comprises oligonucleotides (e.g., barcoded probes, or origami probes), each oligonucleotide comprising a positional barcode sequence indicative of a location of the oligonucleotide on the surface (see page 1, line 11 – page 2, line 11); (b) constructing a spatially barcoded library of the DNA, wherein the spatially barcoded library comprises a spatially barcoded sequence comprising the epigenetic modification (see page 1, line 11 – page 2, line 11); and (c) labeling the epigenetic modification in the spatially barcoded sequence with an affinity agent that binds to the epigenetic modification (see page 1, line 28 – page 2, line 2; page 16, lines 4-19).
Regarding claim 2

Regarding claim 6
The method according to Edwards, wherein the positional barcode sequence is indicative of the location of the oligonucleotide on the spatially barcoded surface to within 0.1 µm, 0.2 µm, 0.5 µm, 1 µm, or 2 µm (see page 12, lines 13-19; page 13, lines 27-30).
Regarding claim 11
The method according to Edwards, further comprising sequencing the spatially barcoded library to generate sequence reads, and assembling the sequence reads with the aid of the positional barcode sequence (see page 13, line 27 – page 14, line 5).
Regarding claim 12
The method according to Edwards, wherein the stretching the DNA comprises combing (see page 8, lines 11-25).
Regarding claim 13
The method according to Edwards, wherein the DNA is from a genome, and wherein the stretching the DNA results in the DNA being stretched on the spatially barcoded surface at a density of at least about 20 genomes per square centimeter (see page 8, lines 7-10; Figure 2).
Regarding claim 14
The method according to Edwards, wherein the DNA is from a genome, and wherein the stretching the DNA results in the DNA being stretched on the spatially 
Regarding claim 17
The method according to Edwards, wherein the DNA comprises genomic DNA (see page 2, line 26).
Regarding claim 18
The method according to Edwards, wherein the nucleic acid is at least 1 megabase (Mb) in length (see page 8, lines 7-14).
Regarding claim 40
The method according to Edwards, wherein the spatially barcoded surface is an oligonucleotide array (e.g., a plurality of barcoded probes arrayed on the surface to which the stretched DNA is immobilized) (see page 1, line 11 – page 2, line 11).
Regarding claim 43
The method according to Edwards, further comprising: providing a phased map of the epigenomic modification across the DNA (see page 23, lines 20-25).
Regarding claims 44-45
The method according to Edwards, wherein the DNA comprises at least two, three, four, or five different epigenetic modifications of the DNA with reference to the spatially barcoded surface (see page 1, line 11 – page 2, line 11), and the method further comprising: providing a phased map of the at least two, three, four, or five different epigenomic modifications across the DNA (see page 23, lines 20-25).
Regarding claim 46

Regarding claim 47
The method according to Edwards, wherein capturing the DNA on the spatially barcoded surface comprises capturing ends of the DNA on the spatially barcoded surface (see page 1, line 11 – page 2, line 11; page 8, lines 7-25).
Regarding claim 48
The method according to Edwards, further comprising: determining the epigenomic modification between the captured ends of the DNA on the spatially barcoded surface (see page 1, line 11 – page 2, line 11; page 10, line 24 – page 11, line 3; page 16, lines 4-19).
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
16.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (WO 2015/017759 A1) as applied to claim 1 above, and further in view of Kavanagh et al. (US 2013/0017978 A1).
Edwards teaches the method of claim 1 as discussed above. Edwards does not explicitly disclose that constructing such library (i.e., library used for sequencing) comprises using in vitro transposition.
However, Kavanagh et al. teach in vitro transposition for preparation of a sequencing library (see the whole document, particularly paragraphs [0002] and [0009]; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use in vitro transposition for constructing the sequencing library, as taught by Kavanagh et al., in the method of Edwards thus arriving at the instantly claimed invention because the in vitro transposition-based approach would provide the benefit of facilitating assembly of DNA fragments into a sequencing library (see Kavanagh et al., paragraph [0002]). In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it 
Conclusion
17.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639